PUBLISHED


UNITED STATES COURT OF APPEALS
             FOR THE FOURTH CIRCUIT


GWYNIECE HUTCHINS,                   
              Plaintiff-Appellant,
              v.
                                          No. 11-1375
UNITED STATES DEPARTMENT OF
LABOR,
              Defendant-Appellee.
                                     
       Appeal from the United States District Court
      for the District of South Carolina, at Anderson.
             J. Michelle Childs, District Judge.
                    (8:09-cv-00346-JMC)

                 Argued: March 20, 2012

                  Decided: June 21, 2012

      Before NIEMEYER, GREGORY, and WYNN,
                   Circuit Judges.



Affirmed by published opinion. Judge Wynn wrote the opin-
ion, in which Judge Niemeyer and Judge Gregory concurred.
2           HUTCHINS v. U.S. DEPARTMENT OF LABOR
                          COUNSEL

ARGUED: Beth Drake, OFFICE OF THE UNITED
STATES ATTORNEY, Columbia, South Carolina, for Appel-
lee. ON BRIEF: Edwin L. Turnage, HARRIS & GRAVES,
PA, Greenville, South Carolina, for Appellant. William N.
Nettles, United States Attorney, Columbia, South Carolina,
for Appellee.


                          OPINION

WYNN, Circuit Judge:

   5 U.S.C. § 8132 states that "[i]f an injury or death for
which compensation is payable under" the Federal Employ-
ees’ Compensation Act "is caused under circumstances creat-
ing a legal liability in a person other than the United States to
pay damages, and a beneficiary entitled to compensation from
the United States for that injury or death receives money or
other property in satisfaction of that liability[,]" the benefi-
ciary "shall refund to the United States the amount of com-
pensation paid by the United States." Because we agree with
the Department of Labor that the Town of Ninety Six, South
Carolina qualifies as a "person other than the United States,"
we uphold the district court’s determination that Gwyniece
Hutchins must reimburse the Department of Labor out of a
money judgment she obtained in a state court action against
the Town of Ninety Six. Accordingly, we affirm the district
court’s grant of summary judgment in the Department of
Labor’s favor.

                               I.

   In August 2004, Gwyniece Hutchins, a letter carrier with
the United States Postal Service, stepped on an improperly-
fitted manhole cover maintained by the Town of Ninety Six,
            HUTCHINS v. U.S. DEPARTMENT OF LABOR              3
South Carolina ("the Town"). The manhole cover flipped up,
and Hutchins fell into the manhole, sustaining serious injuries.

  Because Hutchins was injured in the course of her duties as
a United States Postal Service employee, she filed a claim for
workers’ compensation under the Federal Employees’ Com-
pensation Act ("FECA"). The Department of Labor’s Office
of Workers’ Compensation Programs ("Office of Workers’
Compensation") accepted Hutchins’s claim as covered by
FECA and paid Hutchins lost wages and medical benefits.

   In 2007, Hutchins accepted an offer of judgment, for
$275,000.00, arising from a South Carolina state court action
that she brought against the Town. The Department of Labor,
through its Office of Workers’ Compensation, asserted that it
was entitled to recover $87,905.37 from that judgment.
Hutchins opposed the Department of Labor’s assertion, argu-
ing that the Town was not a "person" under 5 U.S.C. §§ 8131
and 8132 and that if 5 U.S.C. § 8131 were construed to allow
such a claim, it would be unconstitutional. The Office of
Workers’ Compensation rejected Hutchins’s arguments and
determined that the Department of Labor was entitled to reim-
bursement of the $87,905.37 under 5 U.S.C. § 8132. Hutchins
paid the sum but appealed the Office of Workers’ Compensa-
tion’s decision to the Employees’ Compensation Appeals
Board ("Appeals Board"). The Appeals Board affirmed.

   In February 2009, Hutchins filed a complaint in the United
States District Court for the District of South Carolina. With
her complaint, brought pursuant to the Administrative Proce-
dures Act, Hutchins claimed that the Department of Labor’s
taking the $87,905.37 violated both FECA and the Constitu-
tion. Hutchins and the Department of Labor ultimately filed
cross-motions for summary judgment. The district court
granted the Department of Labor’s motion, concluding that
Hutchins was required to reimburse the Department of Labor,
and denied Hutchins’s motion. Hutchins appeals.
4             HUTCHINS v. U.S. DEPARTMENT OF LABOR
                                  II.

   On appeal, Hutchins argues, first, that the word "person" as
used in 5 U.S.C. § 8132 does not capture the Town and that
she is therefore not required by the statute to reimburse the
Department of Labor. Second, Hutchins argues that if the
word "person" does include political subdivisions such as the
Town, 5 U.S.C. § 8131 is unlawful. We address each issue in
turn, "review[ing the] district court’s decision to grant sum-
mary judgment de novo, [and] applying the same legal stan-
dards as the district court." Pueschel v. Peters, 577 F.3d 558,
563 (4th Cir. 2009).

                                  A.

    5 U.S.C. § 8132 states in relevant part that:

      If an injury or death for which compensation is pay-
      able under [FECA] is caused under circumstances
      creating a legal liability in a person other than the
      United States to pay damages, and a beneficiary enti-
      tled to compensation from the United States for that
      injury or death receives money or other property in
      satisfaction of that liability as the result of suit or set-
      tlement by him or in his behalf, the beneficiary, after
      deducting therefrom the costs of suit and a reason-
      able attorney’s fee, shall refund to the United States
      the amount of compensation paid by the United
      States.

5 U.S.C. § 8132 (emphasis added). The issue before this
Court is whether the Town qualifies as a "person other than
the United States" such that Hutchins is liable to reimburse
the Department of Labor out of her state court judgment.

   "When confronted with a question of statutory interpreta-
tion, [this Court’s] inquiry begins with an examination of the
language used in the statute." Faircloth v. Lundy Packing Co.,
             HUTCHINS v. U.S. DEPARTMENT OF LABOR               5
91 F.3d 648, 653 (4th Cir. 1996). In cases where "the statu-
tory language is plain and admits of no more than one mean-
ing, the duty of interpretation does not arise, and . . . the sole
function of the courts is to enforce [the statute] according to
its terms." United States v. Murphy, 35 F.3d 143, 145 (4th Cir.
1994) (quotation marks omitted).

  Further, where a word is not defined by statute, the Court
"normally construe[s] it in accord with its ordinary or natural
meaning." Smith v. United States, 508 U.S. 223, 228 (1993).
"We customarily turn to dictionaries for help in determining
whether a word in a statute has a plain or common meaning."
Nat’l Coal. for Students with Disabilities Educ. & Legal Def.
Fund v. Allen, 152 F.3d 283, 289 (4th Cir. 1998).

   Turning to the statute at hand, we agree with the district
court that the statute’s language, on its face, makes quite clear
that the term "person" includes political bodies, of which
municipalities such as the Town are one. The statute provides
that reimbursement is required where, among other things, a
beneficiary’s injuries are caused by circumstances "creating a
legal liability in a person other than the United States." 5
U.S.C. § 8132 (emphasis added).

   Congress’s stating that the liable party must be a "person"
besides the United States makes plain that, at least for pur-
poses of this statute, the United States is a person. Logically,
then, political entities can be "persons." Hutchins’s contention
that "Congress did not intend for the word ‘person’ . . . to
include States and political subdivisions" thus cannot be
squared with the statute’s plain language. Appellant’s Br. at
8. Or, in the words of the district court, "Congress’s use of the
United States, a body politic, in comparison to a ‘person’ in
whom liability could be created suggests that Congress
intended like entities to be subsumed in the . . . Statute." J.A.
89.
6              HUTCHINS v. U.S. DEPARTMENT OF LABOR
   As the district court noted, FECA does not otherwise define
the term "person." Nevertheless, in the Dictionary Act, Con-
gress provided definitions for a number of common statutory
terms that courts are to apply "[i]n determining the meaning
of any Act of Congress, unless the context indicates other-
wise." 1 U.S.C. § 1. The Dictionary Act defines the term "per-
son" to include "corporations, companies, associations, firms,
partnerships, societies, and joint stock companies, as well as
individuals." Id.* The term "corporation," in turn, encom-
passes a "municipal corporation," that is, a "city, town, or
other local political entity formed by charter from the state
and having the autonomous authority to administer the state’s
local affairs." Black’s Law Dictionary 341-43, 1037 (7th ed.
1999). Further, Supreme Court precedent also indicates that
the term "person" encompasses municipal corporations unless
a more limited use is indicated by context. See, e.g., Monell
v. Dep’t of Soc. Servs., 436 U.S. 658, 687-89 (1978). As we
have already noted, not only does nothing about the context
of 5 U.S.C. § 8132 suggest that political bodies such as the
Town should be excluded from the statute’s ambit, but, to the
contrary, the statute’s language instead demonstrates to us
that, in this context, political bodies indeed constitute "per-
sons."

    We also note with great interest United States v. Lorenzetti,

   *Hutchins argues that the legislative history of the Dictionary Act sug-
gests that Congress did not intend for the term "person" as used in FECA
to encompass the Town. However, when Congress amended the Dictio-
nary Act definition of "person" in 1948, it broadened the definition of
"person." See Reuter v. Skipper, 4 F.3d 716, 719-20 (9th Cir. 1993)
("Congress amended the Dictionary Act in 1948 and inserted a broader
definition of ‘person,’ including ‘corporations, companies, associations,
firms, partnerships, societies, and joint stock companies, as well as indi-
viduals.’ This amendment, although it omits ‘bodies politic and corporate’
from the definition, does not indicate that Congress intended to exclude
municipal corporations from coverage under [the federal act at issue]."
(citation omitted)). Hutchins points us to no authority suggesting that this
broader definition somehow excludes municipalities such as the Town.
            HUTCHINS v. U.S. DEPARTMENT OF LABOR              7
467 U.S. 167 (1984), in which the Supreme Court addressed
5 U.S.C. § 8132, albeit with respect to a different issue, and
framed the statute in broad language that clearly covers
Hutchins’s case. In Lorenzetti, a FECA beneficiary injured in
a vehicle accident obtained a judgment for non-economic
losses after settling a state court action against the driver of
the other vehicle. The Government sought reimbursement
from the settlement under 5 U.S.C. § 8132, and the question
before the Supreme Court was whether the Government was
entitled to reimbursement where the beneficiary’s tort recov-
ery was limited to non-economic losses, a type of loss
excluded from FECA coverage. Id.

  The Supreme Court sweepingly stated that 5 U.S.C. § 8132
imposes "only two conditions precedent" to a beneficiary’s
obligation to reimburse FECA for compensation payments:

    The first is that the employee must have suffered an
    injury or death under circumstances creating a legal
    liability in a third party to pay damages. The second
    is that the employee or his beneficiaries must have
    received money or other property in satisfaction of
    that liability. Here, both conditions have been met
    ....

    ***

    At no point did Congress suggest in its deliberations
    that the federal right of reimbursement was to be
    limited to particular categories of third-party recov-
    eries for injury or death.

    ***

    [W]e hold that § 8132 entitles the United States to be
    reimbursed for FECA compensation out of any dam-
    ages award or settlement made in satisfaction of
8            HUTCHINS v. U.S. DEPARTMENT OF LABOR
    third-party liability for personal injury or death . . .
    .

Id. at 173-74, 176, 179 (emphasis added).

   Here, as in Lorenzetti, both conditions precedent have been
satisfied. Hutchins was injured in a situation giving rise to lia-
bility in a third party—the Town; and she received
money—$275,000—in satisfaction of her claim against the
Town. She is therefore required, under Lorenzetti’s broad lan-
guage, which stresses "third parties" as opposed to "persons,"
to reimburse the Department of Labor under FECA. This
makes sense, given that "the purpose of § 8132 is . . . to mini-
mize the cost of the FECA program to the Federal Govern-
ment. . . . It is self-evident that [that] goal is directly advanced
by allowing the United States to obtain reimbursement out of
any third-party recovery . . . ." Lorenzetti, 467 U.S. at 177
(emphasis added).

                                B.

   Hutchins also contends that "[i]f ‘person’ is construed
broadly it would allow the Department of Labor to sue States.
Such action by a federal agency, if actually permitted by the
FECA subrogation statute, would threaten state sovereignty
and violate the important Constitution principles of federal-
ism." Appellant’s Br. at 7. Specifically, Hutchins argues that
interpreting "person" to include the Town would permit the
Department of Labor, under 5 U.S.C. § 8131, to sue states and
their subdivisions, in violation of South Carolina’s Tort
Claims Act and the Constitution of the United States.

  We, like the district court, decline to address this argument.
The Department of Labor never required Hutchins to assign
her claim to the government, nor did the government seek to
prosecute an action against the Town. Rather, Hutchins per-
sonally pursued the claim, and the Department of Labor
merely sought reimbursement afterwards. The legality of a
            HUTCHINS v. U.S. DEPARTMENT OF LABOR            9
case in which the federal government brings a claim against
a state is therefore simply not at hand, and we refrain from
addressing it.

                             III.

   In sum, the statutory language and Supreme Court prece-
dent indicate that a municipality such as the Town constitutes
a "person" for purposes of reimbursement under 5 U.S.C.
§ 8132. The district court therefore correctly determined that
Hutchins’s recovery from the Town for her injuries sustained
when falling into a Town manhole was properly subject to
refund under FECA.

                                                   AFFIRMED